EXHIBIT
66)”

PICTURE OF SOUTH CAROLINA
RENTAL PROPERTY WHERE
PLAINTIFF/PLAINTIFF’S FAMILY
RESIDED PRIOR TO PLAINTIFF
ATTENDING DUKE UNIVERSITY
AND COPY OF ZILLOW LISTING
WITH ESTIMATED VALUE OF SAME
PROPERTY AND LISTING MONTHLY
RENTAL PRICE

Case 1:19-cv-00593-LCB-JLW Document 54-6 Filed 02/17/21 Page 1 of 2
Public view Owner View

 

 

 

    

 

 

1 of 6
ty
+s Street View
OFF MARKET
Zestimate®: ,
$153.33] Home Value
Rent
Zestimate®: .
$1,250 /mo Zestimate
Est. refi payment: $ 7 $1 53,331
SC Get current rai
(Y)
3 beds - 2 baths: ZESTIMATE LAST 30 ONE YEAR
RANGE DAY FORECAST
1,400 sqft $146,000 CHANGE $160,078
“ - -$23 (+4.4%)
$161,000 (-0.0%)
Zestimate history & details v
Price / Tax History “
Price History —- Tax History
DATE EVENT PRICE S/SQFT SOURCE
Listi h
46/2013, "8 ggosimo «gt Beec
removed Management
- ui ‘
aie20i3. USEF ggocimo $ Beech
oo for rent Management
bli
6/21/2007 Sold $113,900 gg Public
Record

Case 1:19-cv-00593-LCB-JLW Document 54-6 Filed 02/17/21 Page 2 of 2
